ORDER
Upon consideration of the Joint Petition for Reprimand by Consent filed by the Attorney Grievance Commission of Mary*513land and the Respondent, John Franklin Lillard, III, it is this 15th day of November, 1999,
ORDERED, by the Court of Appeals of Maryland that John Franklin Lillard, III, is hereby reprimanded, and it is further
ORDERED that the Respondent shall take no action on behalf of any client or prospective client unless and until that client executes a written retainer agreement, and it is further
ORDERED that if and when the Respondent’s legal services are terminated by a client for whom he has been retained in a contingency fee case prior to the conclusion of said case, the Respondent will make no claim for a fee nor will he exercise any lien except as is consistent with Maryland case law and Maryland Code, Business Occupations and Professions Article, § 10-501 and Maryland Rule 2-652.